Appeal by the *814defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered September 29, 2004, convicting him of criminal possession of a forged instrument in the second degree, upon his guilty plea, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his trial counsel rendered ineffective assistance by failing to advise him that deportation was a possible consequence of his conviction is without merit (see People v McDonald, 1 NY3d 109, 114 [2003]; People v Ford, 86 NY2d 397, 404 [1995]; People v Sandher, 12 AD3d 464, 465 [2004]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.